tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dailas tx date nov person to contact identification_number contact telephone number inreply refer to ein last date for filing a petition with the tax_court feb certified mail -return receipt requested dear a final adverse determination_letter as your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx to our adverse determination was made for the following reason s you did not meet the requirement of percent or more of the income consisting of amounts collected from members for the sole purpose of meeting losses_and_expenses as prescribed by internal_revenue_code sec_501 a on mutual_ditch_or_irrigation_companies for tax years 20xx and 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a filed under sec_7428 of the internal_revenue_code for declaratory_judgment be petition if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended december 20xx and 20xx person to contact id number employee id contact numbers telephone fax manager's name id number employee id manager's contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 ifwe don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to publication generally doesn't apply after we issue this letter in you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number issue whether revenue code irc sec_501 qualifies for tax-exemption under internal facts standing’ incorporated in the state of on august 18xx and is currently in good the internal_revenue_service granted exemption under sec_501 in december 19xx to this date this determination has not changed is a mutual water cooperative that manages water from mountain run-off and operates and maintains a ditch system used to distribute water to its members reservoirs the numbers of shares owned by members are used to determine the amount of water they receive the term shareholder is synonymous with member per shareholder list dated january 20xx the organization had xxx shareholders and xxx x outstanding shares the board set the annual dues and assessments at dollar_figurexxx per share primary source_of_income is from membership dues the organization also receives rental income from a residential property and non-member use of a ditch during the period under examination used by the organization received a crossing fee from a non-member that installed a pipe under a ditch filed its form_990 for the 20xx period on november 20xx and its form_990 for the 20xx period on november 20xx either year the assigned agent used member income test as follows has not computed the member income test for trial balance and general ledger to compute the 20x soutces'of'income a member sourced b other sources gross_receipts of gross_receipts membership dues assessments xxx xxx xx stock transfer fees investment_income interest xxx xx oil_and_gas royalties x xxx xx xx xx form 886-a publish no irs gov department of the treasury-internal revenue service catalog number 20810w page_1 schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx ditch house rents xx xxx xx xx xxx xx right of way crossing fee x xxx xx recharge use of ditch foreign water run total included sources member income column a column a b xx xxx xx xxxx xxx xxx xx xx xxx xx zowx sources of income grose receipts of gross recep membership dues assessments xxx xxx xx stock transfer fees x xxx xx xx xx investment_income interest x xxx xx x xxx xx xx xxx xx xx xxx xx foreign water run ditch house rents recharge use of ditch rent reimbursement oil_and_gas royalties right of way crossing fee total included sources member income column a column a b j shared office expenses reimbursement total excluded sources city expense reimbursement xxxx xx xxx xx xx xxx xx wok xx xx xxx xx on february 20xx the assigned agent issued form_4564 information document that it failed the member income test in 20xx and 20xx is request idr notifying required to file form_1120 instead of form_990 is currently in the process of preparing forms department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number law internal_revenue_code pursuant to sec_501 of the code there shall be exemption from federal income benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses federal tax regulations pursuant to sec_1_501_c_12_-1 a of the code_of_federal_regulations regulations an organization described in sec_501 of the code must receive at least percent of its income from amounts collected from members for the sole purpose of meeting losses_and_expenses if an organization issues policies for stipulated cash premiums or if deposits to cover the cost of the insurance and maintains investments from which more than percent of its income is derived it is not entitled to exemption on the other hand an organization may be entitled to exemption although it makes advance assessments for the sole purpose of meeting future losses_and_expenses provided that the balance of such assessments remaining on hand at the end of the year is retained to meet losses_and_expenses or is returned to members it requires advance revenue rulings and court cases revrul_65_174 1965_2_cb_169 holds that gross_income derived from a transaction with a third party cannot be offset by amounts owed to that third party in 44_tc_305 acq 1966_1_cb_3 three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor each of these three principles is addressed below subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative's business remain in the hands of the members patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital a cooperative may not be operated for the purpose of paying a return on equity investments form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page_3 schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx democratic control of the cooperative is typically achieved by voting on a one-member one-vote basis the principle of democratic control was further discussed in 462_f2d_259 5th cir in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt association organized according to a model of a widely- based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote regardless of the size of its investment or the amount of business it does with the corporation the issue of democratic control is a question of fact revrul_58_616 1958_2_cb_928 considered the democratic ownership and control concept as it applies to mutual insurance_companies the ruling states that whether democratic control is in the policyholders of a mutual_insurance_company depends on the circumstances of each case and is determined by the control which the policy holders actually exercise to the exclusion of any group other than policyholders and not upon the unexercised power to control which such other group has by statute or otherwise the requirement of operation at cost is met if the cooperative's net_earnings or savings are distributed to the cooperative's patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker- members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the association are required to make periodic allocations of the same among the members in proportion to their active_participation as workers taxpayer’s position representative expressed agreement with the government's position when the assigned agent presented the issue government's position in order to qualify for exemption under sec_501 an organization must e e e be organized and operated as a cooperative conduct activities described in sec_501 and the regulations and derive percent or more of its income from members for the sole purpose of meeting losses_and_expenses publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer year period ended 20xx 20xx tax identification_number explanations of items was organized and operated as a cooperative see puget sound plywood inc v commissioner there was subordination of capital members shared the risks and benefits associated with held monthly meetings where the members vote for the officers board members and policies that govern the organization operating below cost in 20xx and 20xx per the 20xx form_990 expenses exceeded revenue by dollar_figurexx xxx per the 20xx form_990 expenses exceeded revenue by dollar_figurexx xxx there was democratic control was in 20xx received xx xx of its income from the members which caused the organization to fail the member income test third requirement identified investment_income dollar_figurexx xx oil_and_gas royalties dollar_figurexxx xx ditch house rents dollar_figurexx xxx crossing fee dollar_figurexx xxx and foreign water run dollar_figurexx xxx which constitute nonmember income for purposes of the member income test received in 20xx only received xx xx of its income from the members which caused the organization to fail the member income test and gas royalties dollar_figurexx xxx xx ditch house rents dollar_figurexx xxx crossing fee dollar_figurex xxx foreign water run dollar_figurexx xxx xx rent reimbursement dollar_figurexx xxx and office expense reimbursement dollar_figurexx xxx xx constitute nonmember income for purposes of the member income test received investment_income dollar_figurexx xx oil there are no statutory exclusions from the member income test for the non-member income there are no statutory exceptions for reclassifying the non-member income as member income conclusion did not meet the requirements for exemption under sec_501 because the organization failed the member income test for the year ended december 20xx and 20xx accordingly the organization’s exempt status should be revoked effective january 20xx and filing requirement changed from form_990 to form_1120 u s_corporation income_tax return department of the treasury-internal revenue service ‘form 886-a catalog number 20810w publish no irs gov page
